Per Curiam.
In these cases the defendant moved in the Circuit Court for an indefinite continuance, and his motion was denied. On appeal by the defendant, the state moved to dismiss the appeal.
Appeals to the Appellate Division of the Court of Common Pleas, from which this case was transferred pursuant to General Statutes § 52-5a, were allowed only from final judgments or actions of the Circuit Court. General Statutes § 51-265 (later amended; see § 52-6a); State v. Chapnick, 30 Conn. Sup. 518, 521. The denial of the defendant’s motion was not a final judgment. “An appeal lies only from a final judgment, and there can be no judgment in a criminal case until sentence is pronounced.” State v. Moore, 158 Conn. 461, 463. “[The cases] . . . make it clear that if the proceedings are in a preliminary stage and the rights of the defendant have not been concluded, no final judgment or action is at issue.” State v. Chapnick, supra, 521. In this ease, because there has not been a trial, the proceedings are in a preliminary stage, and the rights of the defendant have not been concluded. Therefore, the denial of the motion for an indefinite continuance was not a final judgment or action, and this court lacks jurisdiction.
The state’s motion to dismiss the appeal is denied because of the failure of the state to appear for oral argument.
*511The appeal is dismissed by the court of its own motion, pursuant to Practice Book § 563.
Barber, Speziale and Sponzo, Js., participated in this decision.